December 23, 2008

 

 

Re:

Amendments to Restricted Stock Unit Award Agreements

 

Dear

:

As you know, Joy Global Inc. (the “Company”) granted to you awards of Restricted
Stock Units on each of the following dates: January 21, 2004 (the “January 2004
RSUs”), November 15, 2004 (the “November 2004 RSUs”), November 14, 2005 (the
“November 2005 RSUs”), November 13, 2006 (the “November 2006 RSUs”), and
December 3, 2007 (the “December 2007 RSUs”) (collectively, the “RSUs”). The
agreements evidencing each award of RSUs (the “RSU Agreements”) are hereby
amended, as described below, to conform the Agreements to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and to make clear that
payment under each RSU Agreement is delayed to the extent necessary to ensure
that the Company may deduct payment of RSUs under Section 162(m) of the Code.

Each RSU Agreement is hereby amended, effective as of the date of such
agreement, as follows:

1. Section 5(a) of each RSU Agreement is amended to read as follows:

 

If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
Disability, the Restricted Stock Units shall become non-forfeitable; and
provided further that if such Termination of Employment is due to Retirement,
the Committee shall have the discretion to determine as of the date of such
Retirement that any Restricted Stock Units that had not become non-forfeitable
prior to the date of such Termination of Employment due to Retirement shall
become non-forfeitable. If the Restricted Stock Units become nonforfeitable on
account of the Employee’s death or Disability (provided that, on account of the
Disability, the Employee is disabled within the meaning of Section 409A(a)(2)(C)
of the Code and the regulations thereunder) (a “409A Disability”), the
Restricted Stock Units shall be settled as soon as practicable (but no more than
30 days) after the Employee’s death or the 409A Disability. If the Restricted
Stock Units become nonforfeitable on account of Disability (other than a 409A
Disability) or, in the discretion of the Committee, on account of Retirement,
the Restricted Stock Units shall continue to vest and be settled in accordance
with the schedule in Paragraph 1 of this Agreement. If, in the event of the
Employee’s death, the Employee fails to designate a beneficiary, or if the
designated beneficiary of the Employee dies before the Employee dies or before
the complete payment of the amounts payable under this Agreement, the amounts to
be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Employee and the
beneficiary.

 

2. The first sentence of Section 6 of each RSU Agreement for the January 2004
RSUs,

 

--------------------------------------------------------------------------------

the November 2004 RSUs, and the November 2005 RSUs, and Section 6(a) of the RSU
Agreement for the November 2006 RSUs are amended to read as follows:

 

Notwithstanding any other provision of this Agreement, in the event of a Change
in Control (unless such Change in Control does not qualify as an event described
in Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder), all
outstanding Restricted Stock Units held by the Employee on the effective date of
the Change in Control, whether or not then vested, shall be settled as soon as
practicable (but no more than 30 days) after the Change in Control by payment to
the Employee of an amount in cash equal to the Fair Market Value of a share of
Common Stock on the date of the Change in Control times the number of such
Restricted Stock Units.

 

3. The following is inserted as Section 11 into RSU Agreements for the January
2004 RSUs and the November 2004 RSUs, and the remaining sections and
cross-references thereto are renumbered accordingly, and the following replaces
Section 11 of the RSU Agreements for the November 2005 RSUs, the November 2006
RSUs, and the December 2007 RSUs:

 

11. Mandatory Deferral of Settlement When Section 162(m) Limits Apply. In
accordance with Section 1.409A-2(b)(7)(i) of the Treasury Regulations, and
notwithstanding any other provision in this Agreement, settlement of the
Restricted Stock Units may be delayed, as described below:

 

 

(a)

The settlement (but not the vesting) of Restricted Stock Units scheduled to
settle on a specified Original Settlement Date pursuant to Paragraph 1 shall be
deferred automatically if, but only if, both of the following are true as to the
Employee:

 

 

(1)

the Employee is a “covered employee” for purposes of Section 162(m) of the Code
for the Company’s taxable year that includes such Original Settlement Date (the
“OSD Taxable Year”); and

 

 

(2)

the Employee’s total “compensation” (excluding compensation treated as
performance-based under Section 162(m)) that the Company and its subsidiaries
could otherwise deduct, including the compensation value of the Restricted Stock
Units scheduled to settle within such taxable year, is expected to exceed
$1,000,000 for such OSD Taxable Year.

 

 

(b)

In the event that a mandatory deferral applies under the terms of Paragraph
11(a), the following provisions shall apply to such deferral:

 

 

(1)

The number of shares of Common Stock that will be distributed to the Employee on
the applicable Original Settlement Date will be only such number as would not
cause the Employee’s “compensation” for Section 162(m) purposes (excluding
compensation treated as performance-based) to exceed $1,000,000 for the
applicable OSD Taxable Year (which shall be zero shares of Common Stock if such
compensation is otherwise over

 

--------------------------------------------------------------------------------

$1,000,000 without taking into account the Restricted Stock Units scheduled to
settle on such Original Settlement Date);

 

 

(2)

Any Restricted Stock Units deferred under this Paragraph 11 and not settled on
the applicable Original Settlement Date will be credited to the Employee in the
form of fully vested deferred stock units (the “Deferred Stock Units”);

 

 

(3)

For any Deferred Stock Units credited to the Employee, on each dividend payment
date with respect to any dividend paid or other distribution made to holders of
shares of Common Stock, the Employee will be credited with additional Deferred
Stock Units (rounded to the nearest whole unit) having a Fair Market Value (as
defined in the Plan) equal to the amount of the dividend (or, in the case of a
non-cash distribution, the fair market value of the property distributed) that
would have been payable to the Employee on such dividend payment date if such
Deferred Stock Units had been treated as outstanding shares of Common Stock on
the applicable record date; and

 

 

(4)

All Deferred Stock Units credited to the Employee under this Paragraph 11 will
be paid (in Common Stock or in cash based on the Fair Market Value of the Common
Stock as of the date immediately prior to the date of payment, at the election
of the Committee) upon the earlier of (i) the earliest date upon which the
Company reasonably anticipates that the Company’s deduction of the payment of
such Deferred Stock Units will not be limited or eliminated by the application
of Section 162(m) of the Code and (ii) if the Employee experiences a “separation
from service” with the Company (as provided for under Section 409A of the Code
and the regulations thereunder), as soon as practicable following such
separation from service in the calendar year of such separation from service
(or, if later, no later than 2-1/2 months following the separation from
service); provided that, with respect to subclause (ii), in the event that the
Employee is considered a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder) at the time of his
“separation from service,” such payment will take place on the date that is six
months and one day after the Employee’s “separation from service” if such delay
is required in order to comply with Section 409A of the Code and the regulations
thereunder.

 

 

(c)

The Company’s determination that the Employee meets the requirements for a
mandatory deferral under this Paragraph 11, and its determination of the number
of shares that may be distributed to the Employee under Paragraph 11(b)(1)
above, shall be conclusive and binding on the Employee in the absence of bad
faith or manifest error.

 

--------------------------------------------------------------------------------

Please confirm your agreement to these amendments to the RSU Agreements by
signing this letter below and returning this letter to me as soon as possible.

 

 

Very truly yours

 

 

 

John D. Major

Executive Vice President,

General Counsel and Secretary

 

 

Signed: ____________________________

 

 

Date: __________, 2008

 

 